Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (10/25/2021) has been entered. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon new entry, claims (1 -2, 5 -7, 10 -12, 15 -17 and 20 -24) remain pending on this application, of which independent claims (1, 6, 11, and 16) have been amended, and claims (21 -24) newly added. Claims (3, 4, 8, 9, 13, 14, 18 and 19) were previously cancelled.

3.1.	The Examiner undersigned would like to thanks Atty. Y. Hsu. (Reg. No. 76,043) for the cooperation expediting the case, new list of amendments provided, and for the detailed stated remarks and observations. 

3.2.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new amendments provided.

3.3.	The previous presented rejection under 35 USC 112 is withdrawn in view of the new amendments provided. 

3.4.	The Information Disclosure Statement (IDS) that were submitted on (11/25/2021 and 04/11/2022) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS have been considered by the examiner.

                                                            Notice of Allowance

4.1.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -2, 5 -7, 10 -12, 15 -17 and 20 -24) as following:

                                                        Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The single independent claim 1, 6, 11, and 16) and the associated dependent claims, are directed to a codec ecosystem (Figs 1 and 2) and methodology (Fig. 5) for determining a intra prediction of the target block, by applying a matrix to the reference sample, wherein the
prediction block is generated at predetermined position, wherein the predetermined positions in the current block is determined based on a ratio and a size of a sampling block, in order to efficiently perform MIP processes [Claims; Specs; 0184; 0196; 0215-0218].

5.2.	The examiner considers that the new set of incorporated feature/steps, combined with the rest of the limitations of the presented technique, has no analogous in the art, at the time the invention was made or filed, and is/are therefore considered a novelty.

5.3.	The below list of Prior art (PA) on record (see Section 6), fails to fairly disclose and/or suggest the new amended methodology (see 5.1.) as now presented, having no analogous in the art at the time the invention was made/filed.

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claims to limitations, are constructed in such manner, it’s to be in condition for allowance.

       Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 10,171,823 B2		Yamamoto; et al.	H04N19/136; H04N19/186; H04N19/105; 
US 20140247883 A1		Lee; et al.		H04N19/463; H04N19/30; H04N19/513
US 20180343455 A1		Jang; et al.		H04N19/18; H04N19/45; H04N19/44; 
US 20190306511 A1		Jang; et al.		H04N19/33; H04N19/176; H04N19/46; 

6.2.	Non-Patent Literature:

_ Intra motion compensation with variable length intra MV coding; Kwon; Qualcomm; 2013.
_ Non-linear weighted intra-prediction; Helle; July-2018. 

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.